Name: Commission Regulation (EC) NoÃ 1282/2005 of 3 August 2005 amending Council Regulation (EC) NoÃ 2007/2000 to take account of Commission Regulation (EC) NoÃ 1789/2003 and of Commission Regulation (EC) NoÃ 1810/2004 amending Annex I to Council Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: trade;  tariff policy;  agricultural activity;  political geography;  fisheries
 Date Published: nan

 4.8.2005 EN Official Journal of the European Union L 203/6 COMMISSION REGULATION (EC) No 1282/2005 of 3 August 2005 amending Council Regulation (EC) No 2007/2000 to take account of Commission Regulation (EC) No 1789/2003 and of Commission Regulation (EC) No 1810/2004 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000 (1), and in particular Article 9 thereof, Whereas: (1) Commission Regulation (EC) No 1789/2003 of 11 September 2003 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (2), made changes to the combined nomenclature codes for certain fishery products covered by Regulation (EC) No 2007/2000. (2) Commission Regulation (EC) No 1810/2004 of 7 September 2004 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), made changes to the combined nomenclature codes for certain wine products covered by Regulation (EC) No 2007/2000. (3) For clarity reasons, Regulation (EC) No 2007/2000 should be adjusted accordingly. (4) The adjustments to the combined nomenclature codes should apply accordingly from the dates of entry into force of Regulations (EC) No 1789/2003  from 1 January 2004  and (EC) No 1810/2004  from 1 January 2005. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 In the second column of Annex I to Regulation (EC) No 2007/2000, the following amendments shall be incorporated: 1. for order Nos 09.1571 and 09.1573:  CN code ex 0305 59 90 shall be replaced by CN code ex 0305 59 80;  CN code ex 0305 69 90 shall be replaced by CN code ex 0305 69 80; 2. for order Nos 09.1575 and 09.1577:  CN code ex 0304 20 95 shall be replaced by CN code ex 0304 20 94;  CN code ex 0305 59 90 shall be replaced by CN code ex 0305 59 80;  CN code ex 0305 69 90 shall be replaced by CN code ex 0305 69 80; 3. for order No 09.1515:  CN code 2204 21 83 shall be replaced by CN code 2204 21 84;  CN code ex 2204 21 84 shall be replaced by CN code ex 2204 21 85. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Provisions of Article 1(1) and 1(2) shall apply from 1 January 2004. Provisions of Article 1(3) shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 2005. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 240, 23.9.2000, p. 1. Regulation as last amended by Council Regulation (EC) No 374/2005 (OJ L 59, 5.3.2005, p. 1). (2) OJ L 281, 30.10.2003, p. 1. (3) OJ L 327, 30.10.2004, p. 1.